Per Curiam.

The allegations of the second amended petition, like those of the original and first amended petitions, raise the question as to whether Section 2505.30, Bevised Code, creates a clear legal duty on the Court of Appeals to render separate findings of fact and conclusions of law on an order sustaining a demurrer.
Section 2505.30, Bevised Code, upon which relator bases his right, reads as follows:
“On the application of a party, made before the journal entry of a final order, judgment, or decree has been approved by the court in writing and filed with the clerk of the court for journalization, the Court of Appeals shall state on the record the conclusions of fact found separately from the conclusions of law.”
A demurrer to a petition admits all well pleaded facts alleged in the petition. There is therefore no occasion for a court to make findings of fact in ruling on a demurrer, and Section 2505.30 does not require a trial court in such an instance to state its conclusions of fact.
The demurrer is sustained, and, it appearing that relator cannot amend so as to state a cause of action, the petition is dismissed and final judgment is rendered for the respondents. The motion by relator for judgment on the pleadings is overruled.

Petition dismissed and judgment for respondents.

Taft, C. J., Zimmerman, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Matthias, J., not participating.